


110 HR 2839 IH: To amend the Developmental Disabilities Assistance and

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2839
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Developmental Disabilities Assistance and
		  Bill of Rights Act of 2000 to require protection and advocacy systems to give
		  notice to, and obtain the authorization of, an individual (or the individual’s
		  legal representative) before pursuing remedies on behalf of the
		  individual.
	
	
		1.Notice by protection and
			 advocacy systemsSubsection
			 (a) of section 143 of the Developmental Disabilities Assistance and Bill of
			 Rights Act of 2000 (42 U.S.C. 15043) is amended—
			(1)in clause (i) of
			 paragraph (2)(A), by inserting subject to paragraph (5), before
			 pursue legal, administrative, and other appropriate remedies or
			 approaches;
			(2)at
			 the end of paragraph (3), by striking and;
			(3)at the end of
			 paragraph (4), by striking the period and inserting ; and;
			 and
			(4)by adding at the
			 end the following:
				
					(5)before pursuing any
				legal, administrative, or other remedy on behalf of an individual under
				paragraph (2)(A)(i), the system shall give notice to, and obtain the
				authorization of, the individual or the legal guardian, conservator, or other
				legal representative of the
				individual.
					.
			
